902 N.E.2d 1081 (2009)
Jennifer ALLEN, etc., respondent,
v.
CATERPILLAR, INC., petitioner.
No. 107908.
Supreme Court of Illinois.
March 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Allen v. Caterpillar, Inc., case No. 1-08-3198 (12/23/08), denying defendant's petition for leave to appeal. The appellate court is directed to grant the petition for leave to appeal and to resolve the appeal on its merits.